Citation Nr: 0413822	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE


Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.



REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Correspondence dated in June 2002 does not satisfy the notice 
requirements of the laws and regulations noted above.  
Although the letter initially acknowledged the veteran's 
claim for an increased evaluation, the substance of the 
letter was directed toward original claims for service 
connection.  The veteran, therefore, was not informed of what 
specific evidence was needed to support his claim for an 
increased evaluation.  This should be corrected on remand and 
the veteran should be asked to submit pertinent evidence of 
record that is in his possession.

With regard to development, nearly two years have passed 
since the veteran underwent a VA examination; therefore, he 
should be scheduled for an examination to ascertain if there 
has been a change in his disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for a 
generalized anxiety disorder since May 
2001 and ask him to sign the appropriate 
releases.  Thereafter, the RO should 
attempt to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  In 
particular, he must be notified of what 
specific evidence is needed to support 
his claim, the specific evidence and 
information VA would seek to obtain, and 
the specific evidence and information the 
veteran should submit.  In addition, the 
appellant should be asked to submit all 
relevant evidence in his possession that 
is not of record.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a psychiatric examination to 
determine the nature and severity of his 
generalized anxiety disorder.  All tests 
and studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review.  The 
psychiatrist should obtain a complete 
history to include all subjective 
complaints.  Objective findings must be 
reported in detail, and the psychiatrist 
should render an opinion as to what 
effect the veteran's generalized anxiety 
disorder has on his social and industrial 
adaptability.  A Global Assessment 
Functioning (GAF) score should be 
assigned reflecting the level of impaired 
functioning due solely to his generalized 
anxiety disorder along with an 
explanation of the score assigned.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




